 


110 HR 1942 IH: AMT Middle Class Fairness Act of 2007
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1942 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Garrett of New Jersey (for himself, Mr. Miller of Florida, Mr. Burton of Indiana, Mr. Wolf, Mr. Culberson, and Mr. Souder) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the alternative minimum tax on individuals by permitting the deduction for State and local taxes and to adjust the exemption amounts for inflation. 
 
 
1.Short titleThis Act may be cited as the AMT Middle Class Fairness Act of 2007. 
2.Modifications to alternative minimum tax on individuals 
(a)Repeal of limit on deduction for state and local taxesSubparagraph (A) of section 56(b)(1) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(A)In generalNo deduction shall be allowed for any miscellaneous itemized deduction (as defined in section 67(b)).. 
(b)Adjustment for inflation 
(1)In generalSubsection (d) of section 55 of such Code is amended by adding at the end the following new paragraph: 
 
(4)Inflation adjustment 
(A)In generalIn the case of a taxable year beginning in a calendar year after 2006, each of the dollar amounts contained in subparagraphs (A) and (B) of paragraph (1) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2005 for calendar year 1992 in subparagraph (B) thereof. 
(B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest multiple of $100.. 
(2)Conforming amendmentsParagraph (1) of section 55(d) of such Code is amended— 
(A)by striking $45,000 ($62,550 in the case of taxable years beginning in 2006) in subparagraph (A) and inserting $62,550, and 
(B)by striking $33,750 ($42,500 in the case of taxable years beginning in 2006) in subparagraph (B) and inserting $42,500.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
